UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K S ANNUAL REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-11917 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: The Davey 401KSOP and ESOP B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: The Davey Tree Expert Company 1500 North Mantua Street P.O. Box 5193 Kent, Ohio44240 Index The Davey 401KSOP and ESOP ("Plan") Form 11-K December 31, 2009 TABLE OF CONTENTS Page Signatures 2 Index to Financial Statements and Supplemental Schedules 3 Exhibit Index Exhibit 23 Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm - 1 - Index The Davey 401KSOP and ESOP December 31, 2009 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan Administrator has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. THE DAVEY 401KSOP AND ESOP By: The Davey Tree Expert Company as Plan Administrator Date:June 17, 2010 By: /s/David E. Adante David E. Adante Executive Vice President, Chief Financial Officer and Secretary - 2 - Index The Davey 401KSOP and ESOP ("Plan") Audited financial statements and supplemental schedules for the Plan prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974, as amended, are filed herewith in lieu of an audited statement of financial condition and audited statement of income and changes in plan equity. INDEX TO FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULES Page Report of Independent Registered Public Accounting Firm F-1 Financial Statements Statement of Net Assets Available for BenefitsDecember 31, 2009 F-2 Statement of Net Assets Available for BenefitsDecember 31, 2008 F-3 Statement of Changes in Net Assets Available for BenefitsYear ended December 31, 2009 F-4 Notes to Financial StatementsDecember 31, 2009 F-5 Supplemental Schedules Schedule H, Line 4iSchedule of Assets (Held at End of Year)December 31, 2009 F-16 All other schedules are omitted as not applicable or not required. - 3 - Index Report of Independent Registered Public Accounting Firm To the 401KSOP and ESOP Committee The Davey 401KSOP and ESOP Kent, Ohio We have audited the accompanying statements of net assets available for benefits of The Davey 401KSOP and ESOP as of December31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2009 and 2008, and the changes in its net assets available for benefits for the year ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2009 is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan's management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young LLP Akron, Ohio June 17, 2010 F - 1 Index The Davey 401KSOP and ESOP Statement of Net Assets Available for Benefits December 31, 2009 Nonparticipant Directed The Davey Tree Participant Expert Directed Company Stock Investment Total Fund Funds December 31, 2009 Assets Investments, at fair value: Common shares $ $ $ Mutual funds - Common collective trust funds Total investments Receivables: The Davey Tree Expert Company contributions - Participants' contributions - Participant receivables transferred from other plans - Total receivables Net assets available for benefits at fair value Adjustment from fair value to contract value for interest in common collective trust funds relating to fully benefit-responsive investment contracts ) ) ) Net assets available for benefits $ $ $ See notes to financial statements. F - 2 Index The Davey 401KSOP and ESOP Statement of Net Assets Available for Benefits December 31, 2008 Nonparticipant Directed The Davey Tree Participant Expert Directed Company Stock Investment Total Fund Funds December 31, 2008 Assets Investments, at fair value: Common shares $ $ $ Mutual funds - Common collective trust funds Total investments Receivables: The Davey Tree Expert Company contributions - Participants' contributions - Transferred assets due from other plans - Total receivables Net assets available for benefits at fair value Adjustment from fair value to contract value for interest in common collective trust funds relating to fully benefit-responsive investment contracts Net assets available for benefits $ $ $ See notes to financial statements. F - 3 Index The Davey 401KSOP and ESOP Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2009 Nonparticipant Directed The Davey Tree Expert Participant Directed Total Company Stock Fund Investment Funds Year Ended December 31, 2009 Additions to net assets attributed to: Contributions: Participants $ - $ $ The Davey Tree Expert Company: Common shares Participant receivables collected - Net appreciation in fair value of investments Interest income - Dividends Total additions Deductions from net assets attributed to: Distributions to participants: Cash Common shares - Administrative expenses - Total deductions Net (decrease) increase ) Net assets available for benefits: Beginning of year End of year $ $ $ F - 4 Index The Davey 401KSOP and ESOP Notes to Financial Statements December 31, 2009 A. Description of the Plan The following description of The Davey 401KSOP and ESOP (the “Plan”) provides only general information.Participants should refer to the Plan document for a more complete description of the Plan's provisions. The Plan was established for the benefit of eligible employees as of January 1, 1979 and is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (sometimes referred to as “ERISA”). GeneralThe Plan is a defined contribution plan covering substantially all eligible employees of The Davey Tree Expert Company (the "Company" and "Plan Sponsor") and each subsidiary of the Company that has adopted the Plan. The eligibility of employees to participate in the Plan is based, in general, on both attaining age 21 and completing one year of continuous service. The Davey 401KSOP and ESOP, known for periods prior to January 1, 1997 as The Davey Tree Expert Company Employee Stock Ownership Plan was amended and restated effective March 1, 2003.The Plan’s most recent amendment was effective January 1, 2009.The portion of the Plan consisting of The Davey Tree Expert Company Stock Fund (the “ESOP feature”) is an employee stock ownership plan within the meaning of Section 4975(e)(7) of the Internal Revenue Code (the “Code”) as a stock bonus plan. The portion of the Plan that is not the ESOP feature is a profit-sharing plan that is intended to qualify under Section 401(a) of the Code and includes a cash or deferred arrangement intended to qualify under Section 401(k) of the Code. Reliance Trust Company serves as trustee for the assets of The Davey Tree Expert Company Stock Fund and Wells Fargo Bank Minnesota, N.A. serves as trustee for all other assets of the Plan. Both Reliance and Wells Fargo provide custodial services. Wells Fargo also provides other services, including executing all buy, sell and reinvestment transactions, and collecting and reporting all dividend and interest payments. ContributionsParticipating employees have the option to make elective contributions, subject to the limit allowed by the Internal Revenue Code ($16,500 for 2009, excluding catch-up contributions), further limited by other maximum contribution limits established by federal law, and subject to a weekly minimum contribution of 1% of the participant's compensation. Effective January 2009, the Company implemented enhanced benefits to the Davey 401KSOP and ESOP which increased the annual matching contribution to a potential maximum of 100% for the first one percent and 50% of the next three percent – up to a four percent deferral. The matching contribution for 2008 and prior years was a maximum of 50% of a three percent deferral. Company contributions are made in either cash or common shares of the Company. Participant AccountsEach participant's account is credited with the participant's contribution and allocations of (a) the Company's contribution and (b) plan earnings and charged with an allocation of administrative expenses. Allocations are based on the participant's selected investment mix. A participant is entitled to the benefit that can be provided from the participant's vested account balance. F - 5 Index The Davey 401KSOP and ESOP Notes to Financial Statements December 31, 2009 A. Description of the Plan (continued) Participant Receivables Transferred from Other PlansDuring 2008, the assets of The Care of Trees Employee Stock Ownership Plan and the assets of The Care of Trees, Inc. Deferred Compensation and Profit Sharing Plan were transferred into this Plan. Included in the assets transferred were participant receivables for which periodic payment is due at various dates through 2013, with annual interest thereon ranging from 6% to 10.25%. The carrying value of the participant receivables was $198,701 as at December 31, 2009 and the fair value approximated $216,374. VestingParticipants are immediately vested in their contributions plus actual earnings thereon. Vesting in the Company's matching contribution plus actual earnings thereon is based on years of continuous service. A participant is 100% vested after three years of continuous service, retirement (at 65 years of age or early retirement), permanent disability or death. Investment OptionsParticipants were provided with the following fund options, as of December 31, 2009, and related investment profiles (provided by the fund managers), including directing up to 25% of their total contributions to The Davey Tree Expert Company Stock Fund. Wells Fargo Diversified Bond FundInvests in different fixed income investment styles. Wells Fargo Advantage Dow Jones Target Today Fund Invests in a diversified portfolio of money market funds, bonds and stocks (with a smaller focus on stocks and bonds). Investments in asset classes consistent with the stated objectives and time horizon. Wells Fargo Advantage Dow Jones Target 2010 Fund Invests in a diversified portfolio of bonds and stocks (with a larger focus on bonds). Investments in asset classes consistent with the stated objectives and time horizon. Wells Fargo Advantage Dow Jones Target 2015 Fund Invests in a diversified portfolio of bonds and stocks (with a larger focus on bonds). Investments in asset classes consistent with the stated objectives and time horizon. Wells Fargo Advantage Dow Jones Target 2020 Fund Invests in a diversified portfolio of bonds and stocks (with an equal focus on stocks and bonds). Investments in asset classes consistent with the stated objectives and time horizon. Wells Fargo Advantage Dow Jones Target 2025 Fund Invests in a diversified portfolio of bonds and stocks (with an equal focus on stocks and bonds). Investments in asset classes consistent with the stated objectives and time horizon. Wells Fargo Advantage Dow Jones Target 2030 Fund Invests in a diversified portfolio of bonds and stocks (with a larger focus on stocks). Investments in asset classes consistent with the stated objectives and time horizon. Wells Fargo Advantage Dow Jones Target 2035 Fund Invests in a diversified portfolio of bonds and stocks (with a larger focus on stocks). Investments in asset classes consistent with the stated objectives and time horizon F - 6 Index The Davey 401KSOP and ESOP Notes to Financial Statements December 31, 2009 A. Description of the Plan (continued) Wells Fargo Advantage Dow Jones Target 2040 Fund Invests in a diversified portfolio of bonds and stocks (with a heavy focus on stocks). Investments in asset classes consistent with the stated objectives and time horizon. Wells Fargo Advantage Dow Jones Target 2045 Fund Invests in a diversified portfolio of bonds and stocks (with a heavy focus on stocks). Investments in asset classes consistent with the stated objectives and time horizon. Wells Fargo Advantage Dow Jones Target 2050 Fund Invests in a diversified portfolio of bonds and stocks (with a heavy focus on stocks). Investments in asset classes consistent with the stated objectives and time horizon. Janus Twenty Fund IncInvests in a core of 20 to 30 companies with growth potential that includes a combination of well-established, multinational businesses and medium-size and faster-growing companies. American Beacon Large Cap Value FundInvests in equity securities of large market capitalization U.S. companies. AIM Dynamics Fund IncInvests in equity securities of mid-sized core growth companies. Vanguard Index TR Total Stock Market FundInvests in U.S. common stocks, designed to replicate the performance of the Wilshire 5000Index. Wells Fargo Large Cap Appreciation FundInvests in equity securities of large, established companies. Franklin Small-Mid Cap Growth FundInvests in common stocks of small and medium sized companies. Neuberger Berman Genesis FundInvests in common stocks of companies with market capitalizations less than $1.5 billion at the time of purchase. Mutual Discovery FundInvests in common and preferred stocks, debt securities and convertible securities of small sized companies. Templeton Growth FundInvests in common stocks and debt obligations of companies and governments in the U.S. and abroad. Wells Fargo Index FundInvests in a diversified portfolio of common stocks included in the Standard and Poor's 500 Index designed to replicate the performance of the Standard & Poor's 500 Index. Wells Fargo Stable Return Fund N4Invests in high-grade money market instruments. F - 7 Index The Davey 401KSOP and ESOP Notes to Financial Statements December 31, 2009 A. Description of the Plan (continued) The Davey Tree Expert Company Stock FundInvests in common shares of The Davey Tree Expert Company (with temporary investments made in a money market fund). Participants may change their investment options daily. Payments of BenefitsParticipants who terminate may elect to receive distributions of vested benefits either in cash or common shares of the Company. Shares of The Davey Tree Expert Company Stock Fund issued after January 1, 1997 are to be distributed in a lump sum as either common shares or cash. Shares of The Davey Tree Expert Company Stock Fund issued before January 1, 1997 may be distributed in a lump sum of common shares; or at the option of the participant, cash may be distributed either in lump-sum or monthly, quarterly, or annual installments over a period not to exceed either the participant's normal life expectancy, or the normal life expectancy of the participant and their beneficiary. Former participants wishing to sell their shares must offer such shares first to the Plan and then to the Company. Forfeited AccountsForfeited accounts arise from participants whose employment terminates before vesting occurs. However, if a former participant is rehired, in certain instances, forfeited accounts will be restored to the employee's Plan account. Amounts forfeited are used to restore previously forfeited accounts when necessary. Remaining amounts forfeited are used to offset future Company contributions. At December 31, 2009, forfeited accounts totaled $475,079. Voting RightsEach participant is entitled to exercise voting rights attributable to the common shares of the Company allocated to his or her account and is notified by the Trustee at least thirty days prior to the time such rights are to be exercised. Participants are requested to instruct the Trustee as to how shares should be voted.If a participant does not provide the Trustee with instructions as to how shares should be voted, then such shares are voted, as provided in the Plan, proportionately in accordance with instructions received from other participants in the Plan. B. Summary of Significant Accounting Policies Basis of AccountingThe financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Investment Valuation and Income RecognitionThe investments of the Plan are reported at fair value. The change in net unrealized appreciation or (depreciation) on investments is included in the statement of changes in net assets available for benefits. Net appreciation (depreciation)in the fair value of investments includes the realized gain or loss on sale of investments sold and unrealized gains/losses on investments held during the year determined on a revalued cost basis. Purchases and sales of securities are accounted for on the trade date.Dividend income is accounted for on the ex-dividend date. F - 8 Index The Davey 401KSOP and ESOP Notes to Financial Statements December 31, 2009 B. Summary of Significant Accounting Policies (continued) Adjustment from Fair Value to Contract ValueFinancial Accounting Standards Board Staff Position AAG INV-1 and Statement of Position 94-4-1, “Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans” (the “FSP”), provides a definition of fully benefit-responsive investment contracts and guidance on financial statement presentation of fully benefit-responsive investment contracts. One of the investment options offered by the Plan, the Wells Fargo Stable Return Fund N4 (the “Stable Return Fund”), is a common collective trust that is fully invested in Wells Fargo Stable Return Fund G, which is invested in contracts deemed to be fully benefit-responsive within the meaning of the FSP. The FSP requires that the Plan report its investment in the Stable Return Fund at fair value. However, contract value is the relevant measure to the Plan, according to the FSP, because it is the amount that is available for Plan benefits. Accordingly, in the statements of net assets available for benefits, the Stable Return Fund, along with the Plan’s other investments, is stated at fair value with a corresponding adjustment to reflect the investment in the Stable Return Fund at contract value. The statement of changes in net assets available for benefits is prepared on a contract value basis. Contract value represents cost plus accrued interest minus redemptions. Administrative ExpensesThe costs of administering the Plan are paid by the Company, except for trustee and recordkeeping fees, Company stock valuation services and audit fees, which are paid by the Plan. Use of EstimatesThe preparation of financial statements in conformity with U.S. GAAP requires Plan management to make estimates and assumptions that affect reported amounts. Actual results could differ from those estimates. Recent Accounting Guidance The FASB Accounting Standards CodificationIn June 2009, the Financial Accounting Standards Board (the “FASB”) issued its final Statement of Financial Accounting StandardsNo.168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles—a replacement of FASB Statement No. 162” (“FAS 168”). FAS 168 established the Accounting Standards Codification (the “Codification” or “FASB ASC”) as the single source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. SEC rules and interpretive releases are also sources of authoritative U.S. GAAP for SEC registrants. FAS 168 established two levels of U.S. GAAP – authoritative and nonauthoritative – and was incorporated into the Codification at FASB ASC Topic 105, “Generally Accepted Accounting Principles.” F - 9 Index The Davey 401KSOP and ESOP Notes to Financial Statements December 31, 2009 B. Summary of Significant Accounting Policies (continued) The Codification simplifies user access to all authoritative accounting guidance by reorganizing U.S.GAAP pronouncements into a single source arranged by topic within a consistent structure.Following FAS 168, the FASB issues new standards in the form of Accounting Standards Updates (Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts are no longer issued). The FASB does not consider Accounting Standards Updates as authoritative in their own right; these updates will serve only to update the Codification, provide background information about the guidance, and provide the bases for conclusions on the changes in the Codification. In the description of the Accounting Standards Update that follows, references relate to the Codification Topic and descriptive title. Accounting Standards Update 2010-06, Improving Disclosures about Fair Value MeasurementsIn January 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosures (Topic820): Improving Disclosures about Fair Value Measurements,” which adds disclosure requirements for transfers in and out of Levels 1 and 2, requires separate disclosures for activity relating to Level 3 measurements, and clarifies input and valuation techniques. This ASU was effective for interim and annual periods beginning after December15, 2009 (that is, the year ending December 31, 2010 for the Plan), except for the Level 3 disclosures, which are effective for fiscal years beginning after December15, 2010 (that is, the year ending December 31, 2011 for the Plan) and for interim periods within those years. The adoption of the revised guidance in FASB ASC Topic 820 is not expected to affect the Plan’s financial position, results of operations or cash flows. F - 10 Index The Davey 401KSOP and ESOP Notes to Financial Statements December 31, 2009 C. Investments and Fair Value Measurements The following is a summary of assets held for investment: December 31, 2009 December 31, 2008 Number of Number of Shares, Units Fair Shares, Units Fair or Par Value Value or Par Value Value Investment at Fair Value as Determined by Independent Valuation The Davey Tree Expert Company Common Stock $
